Exhibit 10.85




AMENDED AND RESTATED SECURITY AGREEMENT
THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of April 26, 2017, among
Laureate Education, Inc., a Delaware public benefit corporation (the
“Borrower”), each of the Subsidiaries of the Borrower listed on the signature
pages hereto or that becomes a party hereto pursuant to Section 8.13 (each such
entity being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors and the Borrower are referred to collectively
as the “Grantors”), and Citibank, N.A. (“Citi”), as Collateral Agent (in such
capacity, and together with any successor or permitted assign, the “Collateral
Agent”) under the Credit Agreement (as defined below) for the benefit of the
Secured Parties (which, for the purposes of this Security Agreement, shall
include (a) any Secured Party under and as defined in Credit Agreement and (b)
any Cash Management Bank (as defined below)).
W I T N E S S E T H :
WHEREAS, on August 17, 2007, the Borrower entered into (a) a Security Agreement
with Goldman Sachs Credit Partners L.P. (“GSCP”), as collateral agent, and the
other Grantors party thereto (as the same has been amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Security Agreement”), (b) a Credit Agreement with GSCP, as administrative agent
and collateral agent, the financial institutions party thereto as lenders and
letter of credit issuers, the Borrower, Iniciativas Culturales de España S.L.,
as the foreign subsidiary borrower (“ICE”), and others party thereto (as the
same has been amended, restated, supplemented or otherwise modified prior to the
date hereof, including as amended and restated on June 16, 2011 pursuant to an
Amended and Restated Credit Agreement among the Borrower, ICE, the lending
institutions party thereto from time to time as Lenders, and GSCP, as
administrative agent and collateral agent, as such Amended and Restated Credit
Agreement has been amended, restated, supplemented and otherwise modified prior
to the date hereof, the “Original Credit Agreement”) and (c) other Credit
Documents (as defined in the Original Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation ad Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Security Agreement and the other Credit Documents in
effect prior to the date thereof and Citi was appointed as successor
administrative agent and successor collateral agent under the Original Credit
Agreement, the Original Security Agreement and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto, the
“Amendment”), pursuant to which the Original Credit Agreement was amended and
restated in its entirety pursuant to, and superseded by, that certain Credit
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from




--------------------------------------------------------------------------------




time to time, the “Credit Agreement”), among the Borrower, the lender
institutions from time to time party thereto (the “Lenders”) and Citi as
Administrative Agent and the Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released.
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower and the Restricted
Domestic Subsidiaries (collectively, the “Extensions of Credit”) upon the terms
and subject to the conditions set forth therein, (b) one or more Hedge Banks may
from time to time enter into Secured Hedge Agreements with the Borrower and/or
its Subsidiaries and (c) one or more Cash Management Banks may from time to time
enter into Cash Management Programs with one or more Grantors;
WHEREAS, pursuant to the Amended and Restated Guarantee dated as of the date
hereof (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”), each Subsidiary Grantor party
thereto has agreed to unconditionally and irrevocably guarantee, as primary
obligor and not merely as surety, to the Collateral Agent for the benefit of the
Secured Parties, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of anyone other than such Subsidiary Grantor;
WHEREAS, each Subsidiary Grantor is a direct or indirect wholly-owned Subsidiary
of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;
WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Grantors shall have executed and delivered this Security Agreement to
the Collateral Agent for the ratable benefit of the Secured Parties; and
WHEREAS, the Borrower has requested that the Original Security Agreement be
amended and restated in its entirety to incorporate the terms set forth herein;




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Borrower and the Restricted Domestic Subsidiaries under the Credit
Agreement and to induce one or more Lenders, Affiliates of Lenders or other
Hedge Banks to enter into Secured Hedge Agreements with the Borrower and/or its
Subsidiaries and to induce one or more Cash Management Banks to enter into Cash
Management Programs with one or more Grantors, the Grantors hereby agree with
the Collateral Agent, for the benefit of the Secured Parties, to amend and
restate the Original Security Agreement, and the Original Security Agreement is
hereby amended and restated in its entirety as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, and if defined in more than one article of
the UCC shall have the meanings set forth in Article 9 thereof, including the
following terms (which are capitalized herein): Account, Chattel Paper,
Commodity Contract, Documents, Instruments, Inventory, Letter-of-Credit Right,
Security Entitlement, Supporting Obligation and Tangible Chattel Paper.
(c)    The following terms shall have the following meanings:
“Cash Management Bank” shall mean any Person (other than the Borrower or any of
its Subsidiaries) that, with respect to any Cash Management Program that is in
effect on or after the Closing Date (or any replacement or renewal thereof), is
a Lender or Agent or an Affiliate of a Lender or Agent, in its capacity as a
party to such Cash Management Program.
“Collateral” shall have the meaning provided in Section 2.
“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.
“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.
“Control” shall mean “control,” as such term is defined in Section 9‑104 or
9-106, as applicable, of the UCC.
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any right to any Grantor under
any copyright now or hereafter owned by any other Person, and all rights of any
Grantor under any such agreement, including those listed on Schedule 1.




--------------------------------------------------------------------------------




“Copyrights” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (i) all copyright rights in any
work subject to the copyright laws of the United States or any other country or
group of countries, whether as author, assignee, transferee or otherwise, and
(ii) all registrations and applications for registration of any such copyright
in the United States or any other country or group of countries, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule 2.
“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding equipment to the extent it is subject to a Lien,
permitted by the Credit Agreement and the terms of the Indebtedness secured by
such Lien prohibit assignment of, or granting of a security interest in, such
Grantor’s rights and interests therein (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law), provided, that immediately
upon the repayment of all Indebtedness secured by such Lien, such Grantor shall
be deemed to have granted a Security Interest in all the rights and interests
with respect to such equipment.
“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.
“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and (d)
all rights of such Grantor to terminate, amend, supplement, modify or exercise
rights or options thereunder, to perform thereunder and to compel performance
and otherwise exercise all remedies thereunder, in each case to the extent the
grant by such Grantor of a Security Interest pursuant to this Security Agreement
in its right, title and interest in any such contract, agreement, instrument or
indenture (i) is not prohibited by such contract, agreement, instrument or
indenture without the consent of any other party thereto, (ii) would not give
any other party to any such contract, agreement, instrument or indenture the
right to terminate its obligations thereunder or (iii) is permitted with consent
if all necessary consents to such grant of a Security Interest have been
obtained from the other parties thereto (other than to the extent that any such
prohibition or consent requirement referred to in clauses (i), (ii) and (iii)
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or




--------------------------------------------------------------------------------




9 409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law) (it being understood
that the foregoing shall not be deemed to obligate such Grantor to obtain such
consents), provided that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a Security Interest pursuant to
this Security Agreement in any Account or any money or other amounts due or to
become due under any such contract, agreement, instrument or indenture.
“Grantor” shall have the meaning assigned to such term in the recitals hereto.
“Intellectual Property” shall mean all of the following now owned or hereafter
created or acquired by any Grantor: (A) all Copyrights, Trademarks, Patents and
Licenses, and (B) all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise now owned or hereafter acquired, including (a) all goodwill of any
business connected with the use of or symbolized by any Trademarks, trade
secrets, know-how, customer lists, processes of production, ideas, confidential
business information, techniques, processes, formulas and all other proprietary
information, and (b) rights, priorities and privileges relating to the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any past, present or future infringement,
misappropriation, dilution or other impairment thereof, including the right to
receive all Proceeds therefrom, in each case, to the extent the grant by such
Grantor of a Security Interest pursuant to this Security Agreement in any such
rights, priorities and privileges (i) is permitted by any contract, agreement or
other instrument governing such rights, priorities and privileges without the
consent of any other party thereto, (ii) would not give any other party to any
such contract, agreement or other instrument the right to terminate its
obligations thereunder or (iii) is permitted with consent if all necessary
consents to such grant of a Security Interest have been obtained from the
relevant parties (other than to the extent that any such prohibition or consent
requirement referred to in clauses (i), (ii) and (iii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Grantor to obtain such consents.
“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements and Commodity Contracts of any Grantor
(other than (i) as pledged pursuant to the Pledge Agreement and (ii) solely with
respect to the Secured Obligations, any Stock or Stock Equivalents of any
Foreign Subsidiary in excess of 65% of the outstanding class of such Stock or
Stock Equivalents), whether now or hereafter acquired by any Grantor, except, in
each case, to the extent the grant by a Grantor of a Security Interest therein
pursuant to this Security Agreement in its right, title and interest in any such
Investment Property (i) is prohibited by any contract, agreement, instrument or
indenture governing such Investment Property without the consent of any other
party thereto unless such consent has been expressly obtained, or (ii) would
give any other party to any such contract, agreement, instrument or indenture
the right to terminate its obligations thereunder (other than to the extent that
any such prohibition referred to in clauses (i) and (ii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate any Grantor to seek or obtain any such consents referred to in clauses
(i) or (ii) above); provided that, the only Stock and




--------------------------------------------------------------------------------




Stock Equivalents of Fleet Street International Universities CV which shall be
Investment Property are (x) Stock and Stock Equivalents of Fleet Street
International Universities CV held directly by the Borrower equal to 42.45% of
the total outstanding and Stock Equivalents of Fleet Street International
Universities CV, and (y) Stock and Stock Equivalents of Fleet Street
International Universities CV held directly by Laureate Education International,
Ltd. equal to 18.58% of the total outstanding and Stock Equivalents of Fleet
Street International Universities CV, so that the aggregate amount of Stock and
Stock Equivalents of Fleet Street International Universities CV which
constitutes Investment Property is limited to 65% of the total Stock and Stock
Equivalents of Fleet Street International Universities CV.
“License” shall mean any Patent License, Trademark License or Copyright License.
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, have made, use, import or sell any
invention on which a Patent, now or hereafter owned by any other Person, is in
existence, and all rights of any Grantor under any such agreement, including
those listed on Schedule 3.
“Patents” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (a) all letters patent of the
United States or the equivalent thereof in any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, have made,
use, import and/or sell the inventions disclosed or claimed therein, including
those listed on Schedule 4.
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License (iv) past, present or future infringement of any Copyright
now or hereafter owned by any Grantor or licensed under a Copyright License, and
(v) past, present or future misappropriation of any trade secret now or
hereafter owned by any Grantor and (c) any




--------------------------------------------------------------------------------




and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.
“Security Agreement” shall mean this Amended and Restated Security Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.
“Security Interest” shall have the meaning provided in Section 2(a).
“Secured Obligations” shall mean (i) Obligations, (ii) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Grantor arising
under (x) any purchas-ing card program established to enable headquarters and
field staff of a Grantor to purchase goods and supplies from vendors, (y) any
travel and entertainment card program established to enable headquarters and
field staff of a Grantor to make payments for expenses incurred related to
travel and entertainment and (z) any payments-on-behalf-of (POBO) or
collections-on-behalf-of (COBO) programs or any other cash management programs
involving any agreement or ar-rangement to provide treasury management,
depository, overdraft, letters of credit, automated clearinghouse, electronic
funds transfer, cash pooling and similar programs (all such programs under this
clause (ii), collectively, “Cash Management Program”) entered into in the
ordinary course of business by and between any Grantor and a Cash Management
Bank; provided that the aggregate principal amount of the obligations secured
pursuant to clause (ii) shall at no time ex-ceed $40,000,000 and (iii) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Restricted Non-Domestic Subsidiary solely with respect to any Secured Hedge
Agreement entered into by a Restricted Non-Domestic Subsidiary.
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any other Person, and all rights of any
Grantor under any such agreement, including those listed on Schedule 5.
“Trademarks” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill, including those listed on Schedule 6 hereto.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a




--------------------------------------------------------------------------------




jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
(d)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection, clause and Schedule references are to this
Security Agreement unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.
(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(f)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
(g)    References to “Lenders” in this Security Agreement shall be deemed to
include Affiliates of any Lender that may from time to time enter into Secured
Hedge Agreements with the Borrower and/or its Restricted Subsidiaries.
2.Grant of Security Interest.
(a)    Each Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Collateral Agent, for the
ratable benefit of the Secured Parties, and grants to the Collateral Agent, for
the ratable benefit of the Secured Parties, a lien on and security interest in
(the “Security Interest”), all of its right, title and interest in, to and under
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Documents;
(iv)    all Equipment;
(v)    all General Intangibles;
(vi)    all Instruments;
(vii)    all Intellectual Property;
(viii)    all Inventory;




--------------------------------------------------------------------------------




(ix)    all Investment Property;
(x)    all Letters of Credit and Letter-of-Credit Rights;
(xi)    all Supporting Obligations;
(xii)    all Collateral Accounts;
(xiii)    all books and records pertaining to the Collateral;
(xiv)    the extent not otherwise included, all Proceeds and products of any and
all of the foregoing;
provided, (x) the Collateral for any Secured Obligations shall not include any
Excluded Stock and Stock Equivalents with respect to such Secured Obligations,
(y) that none of the items included in clauses (i) through (xiv) above shall
constitute Collateral to the extent (and only to the extent) that the grant of
the Security Interest therein would violate any Requirement of Law applicable to
such Collateral (other than to the extent that any such Requirement of Law would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law) and (z) the Collateral shall not include any
“intent-to-use” Trademark application prior to the filing of and acceptance by
the United States Patent and Trademark Office of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, and,
solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of any registration issuing
from such “intent-to-use” Trademark application under applicable federal law.
(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the Borrower, and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Collateral Agent reasonably determines appropriate to perfect the Security
Interests of the Collateral Agent under this Security Agreement, and such
financing statements and amendments may describe the Collateral covered thereby
as “all assets”, “all personal property” or words of similar effect. Each
Grantor hereby also authorizes the Collateral Agent and its Affiliates, counsel
and other representatives, at any time and from time to time, to file
continuation statements with respect to previously filed financing statements. A
photographic or other reproduction of this Security Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction to the Collateral Agent.
(c)    Each Grantor hereby agrees to provide to the Collateral Agent, promptly
upon request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b) including the Intellectual Property
filings referred to below.
(d)    The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of




--------------------------------------------------------------------------------




perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted hereunder by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors, as the case may be, as debtors
and the Collateral Agent as secured party, and, at the reasonable request of the
Collateral Agent, each Grantor agrees to execute any such documents to be so
filed.
(e)    The Security Interests are granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
3.Representations and Warranties. Each Grantor hereby represents and warrants to
the Collateral Agent and each Secured Party on the date hereof that:
3.1    Title; No Other Liens. Except for (a) the Security Interest granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement, (b) the Liens permitted by the Credit Agreement and (c) any
Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others. No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral that evidences a Lien securing any
material Indebtedness is on file or of record in any public office, except such
as (i) have been filed in favor of the Collateral Agent (or a former collateral
agent) for the ratable benefit of the Secured Parties pursuant to this Security
Agreement or any other Credit Document or (ii) are permitted by the Credit
Agreement.
3.2    Perfected First Priority Liens.
(a)    This Security Agreement is effective to create in favor of the Collateral
Agent, for its benefit and for the benefit of the Secured Parties, legal, valid
and enforceable Security Interests in the Collateral, subject to the effects of
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general equitable principles.
(b)    Subject to the limitations set forth in clause (c) of this Section 3.2,
the Security Interests granted pursuant to this Security Agreement (i) will
constitute valid and perfected Security Interests in the Collateral (as to which
perfection may be obtained by the filings or other actions described in clause
(A), (B) or (C) of this paragraph) in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations, upon (A) the filing in the applicable filing offices listed on
Schedule I hereto of all financing statements (or financing statement
amendments, as applicable), in each case, naming each Grantor as “debtor” and
the Collateral Agent as “secured party” and describing the Collateral, (B)
delivery to the Collateral Agent (or its bailee) of all Instruments, Chattel
Paper, Certificated Securities and negotiable Documents in each case, properly
endorsed for transfer in blank and (C) completion of the filing, registration
and recording of a fully executed agreement in the form hereof (or a supplement
hereto) and containing a description of all Collateral constituting Intellectual
Property in the United States Patent and Trademark Office (or any successor
office) within the three month period (commencing as of the date hereof) or, in
the case of Collateral constituting Intellectual Property acquired after the
date hereof, thereafter pursuant to 35 USC § 261 and 15 USC § 1060 and the
regulations thereunder with respect to United States issued Patents and Patent
applications and United States




--------------------------------------------------------------------------------




registered Trademarks and Trademark applications and in the United States
Copyright Office (or any successor office) within the one month period
(commencing as of the applicable date of acquisition or filing) or, in the case
of Collateral constituting Intellectual Property acquired after the date hereof,
thereafter with respect to United States registered Copyrights pursuant to 17
USC § 205 and the regulations thereunder as soon as reasonably practicable, and
otherwise as may be required pursuant to the laws of any other necessary
jurisdiction to the extent that a security interest may be perfected by such
filings, registrations and recordings, and (ii) are prior to all other Liens on
the Collateral other than Liens permitted pursuant to Section 10.2 of the Credit
Agreement.
(c)    Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement
(including Security Interests in cash, cash accounts and Investment Property) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings in the United States Patent and Trademark
Office, United States Copyright Office, or successor offices, that are necessary
or advisable for the purpose of perfecting, confirming, enforcing, or protecting
the Security Interests granted in certain Intellectual Property and (iii)
delivery to the Collateral Agent (or its bailee) to be held in its possession of
all Collateral consisting of Tangible Chattel Paper, Instruments or any
Certificated Securities, in each case, properly endorsed for transfer to the
Collateral Agent or in blank, with a fair market value in excess of $5,000,000
individually.
(d)    It is understood and agreed that the Security Interests in cash and
Investment Property created hereunder shall not prevent the Grantors from using
such assets in the ordinary course of their respective businesses.
3.3    Grantor Information.
Schedule II hereto sets forth under the appropriate headings as of the Closing
Date: (1) the full legal name of such Grantor, (2) to the knowledge of the
Grantor, all trade names or other names under which such Grantor currently
conducts business, (3) the type of organization of such Grantor, (4) the
jurisdiction of organization of such Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where the chief
executive office of such Grantor is located.
3.4    Intellectual Property.
Schedule 1 hereto sets forth, in proper form for filing with the United States
Copyright Office, all of each Grantor’s Copyright Licenses in which a Grantor is
the exclusive licensee of any United States registered Copyright. Schedule 2
hereto sets forth, in proper form for filing with the United States Copyright
Office, all of each Grantor’s United States Copyright registrations. Schedule 3
hereto sets forth, in proper form for filing with the United States Patent and
Trademark Office, all of each Grantor’s Patent Licenses in which a Grantor is
the exclusive licensee of any United States issued Patents or Patent
applications. Schedule 4 hereto sets forth, in proper form for filing with the
United States Patent and Trademark Office, all of each Grantor’s United States
issued Patents and Patent applications. Schedule 5 hereto sets forth, in proper
form for filing with the United States Patent and Trademark Office, all of each
Grantor’s Trademark Licenses in which a Grantor is the exclusive licensee of any
Trademarks registered or applied for in the United States.




--------------------------------------------------------------------------------




Schedule 6 hereto sets forth, in proper form for filing with the United States
Patent and Trademark Office, all of each Grantor’s United States Trademark
registrations and applications.
4.Covenants. Each Grantor hereby covenants and agrees with the Collateral Agent
and the Secured Parties that, from and after the date of this Security Agreement
until the Secured Obligations (except for contingent indemnification obligations
in respect of which a claim has not yet been made) are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding:
4.1    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the Security Interest created by this
Security Agreement as a perfected Security Interest having at least the priority
described in Section 3.1 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to Section
3.2(c).
(b)    Such Grantor will furnish to the Collateral Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request.
(c)    Subject to clause (d) below and Section 3.2(c), each Grantor agrees that
at any time and from time to time, at the expense of such Grantor, it will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents, including all applicable
documents required under Section 3.2(b)(C)), which may be required under any
applicable law and which the Collateral Agent or the Required Lenders may
reasonably request, in order (i) to grant, preserve, protect and perfect the
validity and priority of the Security Interests created or intended to be
created hereby or (ii) to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral, including the
filing of any financing or continuation statements under the Uniform Commercial
Code in effect in any jurisdiction with respect to the Security Interests
created hereby and all applicable documents required under Section 3.2(b)(C),
all at the expense of such Grantor.
(d)    Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets created or acquired by such Grantor after the date hereof
that are required by the Credit Agreement to be subject to the Lien created
hereby or (ii) with respect to any Person that, subsequent to the date hereof,
becomes a Subsidiary that is required by the Credit Agreement to become a party
hereto, the relevant Grantor after the acquisition or creation thereof shall
promptly take all actions required by the Credit Agreement, this Section 4.1 or
Section 4.5 below.
4.2    Damage or Destruction of Collateral. The Grantors agree promptly to
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.
4.3    Notices. Each Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security




--------------------------------------------------------------------------------




Interests created hereby or Liens permitted under the Credit Agreement) on any
of the Collateral which would adversely affect, in any material respect, the
ability of the Collateral Agent to exercise any of its remedies hereunder.
4.4    Changes in Grantor Information or Status. Without limiting any
prohibitions or restrictions on mergers or other transactions set forth in the
Credit Agreement, no Grantor shall change its name, identity, corporate
structure (e.g. by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization or, in the case
of any Grantor which is a general partnership, the sole place of business or
chief executive office, unless it shall have (a) notified the Collateral Agent
in writing at least ten (10) days prior to any such change (or such later date
as is reasonably acceptable to the Collateral Agent) identifying such new
proposed name, identity, corporate structure, type of organization or
jurisdiction of organization or, in the case of any Grantor which is a
partnership, the sole place of business or chief executive office and providing
such other information in connection therewith as the Collateral Agent may
reasonably request and (b) taken all actions necessary or advisable to maintain
the continuous validity, perfection and the same or better priority of the
Collateral Agent’s Security Interest in the Collateral granted or intended to be
granted and agreed to hereby.
4.5    Acquisition of Additional Intellectual Property. Within 45 days after the
end of each calendar quarter, each Grantor shall provide a list of any
additional applications for or registrations of Intellectual Property of such
Grantor not previously disclosed to the Collateral Agent, including such
information as is necessary for the Collateral Agent to make appropriate filings
in the United States Patent and Trademark Office and the United States Copyright
Office.
5.    Remedial Provisions.
5.1    Certain Matters Relating to Accounts.
(a)    At any time after the occurrence and during the continuance of an Event
of Default and after giving reasonable notice to the Borrower and any other
relevant Grantor, the Administrative Agent shall have the right, but not the
obligation, to instruct the Collateral Agent to (and upon such instruction, the
Collateral Agent shall) make test verifications of the Accounts in any manner
and through any medium that the Administrative Agent reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
such Agent may require in connection with such test verifications. Such Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.
(b)    The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of and on terms and conditions reasonably satisfactory to the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties




--------------------------------------------------------------------------------




only as provided in Section 5.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Accounts shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.
(c)    At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.
(d)    Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Agent shall
have instructed the Grantors not to grant or make any such extension, credit,
discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.
5.2    Communications with Credit Parties; Grantors Remain Liable.
(a)    The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts.
The Collateral Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party.
(b)    Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Security Agreement or the receipt by the Collateral Agent or any
Secured Party of any payment relating thereto, nor shall the Collateral Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.




--------------------------------------------------------------------------------




5.3    Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 5.1 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent so requires by notice in writing to the
relevant Grantor (it being understood that the exercise of remedies by the
Secured Parties in connection with an Event of Default under Section 11.5 of the
Credit Agreement shall be deemed to constitute a request by the Collateral Agent
for the purposes of this sentence and in such circumstances, no such written
notice shall be required), all Proceeds received by any Grantor consisting of
cash, checks and other near cash items shall be held by such Grantor in trust
for the Collateral Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its dominion and control and on terms
and conditions reasonably satisfactory to the Collateral Agent. All Proceeds
while held by the Collateral Agent in a Collateral Account (or by such Grantor
in trust for the Collateral Agent and the Secured Parties) shall continue to be
held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 5.4.
5.4    Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt in the order specified in Section 11 of the
Credit Agreement. Upon any sale of the Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
5.5    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law or in equity and also may with notice
to the relevant Grantor, sell the Collateral or any part thereof in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any Lender or elsewhere for cash or on credit
or for future delivery at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent and any Secured
Party shall have the right upon any such public sale, and, to the




--------------------------------------------------------------------------------




extent permitted by law, upon any such private sale, to purchase the whole or
any part of the Collateral so sold, and the Collateral Agent or such Secured
Party may pay the purchase price by crediting the amount thereof against the
Secured Obligations. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the extent permitted by law, each Grantor hereby waives any claim
against the Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at the Collateral Agent’s
request to assemble the Collateral and make it available to the Collateral
Agent, at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere. The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 5.5 in accordance
with the provisions of Section 5.4.
5.6    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent or any Secured Party to collect such
deficiency.
5.7    Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Each Grantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Grantor and without notice to or
further assent by any Grantor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith and the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Secured Hedge Agreement, the Hedge Bank party thereto)
may deem advisable from time to time, and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for this
Security Agreement or any property subject thereto. When making any demand
hereunder against any Grantor, the Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on any Grantor
or any other Person, and any failure by the Collateral Agent or any other
Secured Party to make any such demand or to




--------------------------------------------------------------------------------




collect any payments from any Borrower or any Grantor or any other Person or any
release of any Borrower or any Grantor or any other Person shall not relieve any
Grantor in respect of which a demand or collection is not made or any Grantor
not so released of its several obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Collateral Agent or any other Secured Party against any Grantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
5.8    License to Use Intellectual Property. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies hereunder at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, to the extent such
Grantor has the right to do so, an irrevocable, assignable, non-exclusive
license to use, license or sublicense any of the Intellectual Property now owned
or held, or hereafter acquired, by such Grantor, wherever the same may be
located. To the extent permitted, such license shall include access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.
6.    The Collateral Agent.
6.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby appoints, which appointment is irrevocable and
coupled with an interest, effective upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, either in the Collateral Agent’s name or in the name of such Grantor or
otherwise, without assent by such Grantor, to do any or all of the following, in
each case after the occurrence and during the continuance of an Event of Default
and after written notice by the Collateral Agent of its intent to do so:
(i)    take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Secured Parties’ Security Interest in such Intellectual Property;




--------------------------------------------------------------------------------




(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;
(iv)    execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;
(v)    obtain and adjust insurance required to be maintained by such Grantor
pursuant to Section 9.3 of the Credit Agreement;
(vi)    direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct;
(vii)    ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;
(viii)    sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;
(ix)    commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(x)    defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);
(xi)    settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its Affiliates in
any manner other than with respect to its continuing rights in such Collateral);
(xii)    assign any Intellectual Property, throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and
(xiii)    generally, sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things that the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and




--------------------------------------------------------------------------------




the Collateral Agent’s and the Secured Parties’ Security Interests therein and
to effect the intent of this Security Agreement, all as fully and effectively as
such Grantor might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that (i) it will not exercise any rights under the power of
attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing; and (ii) no United States “intent-to-use”
trademark or servicemark applications shall be assigned to the Collateral Agent
or any third party until an amendment to allege use or a statement of use has
been filed under 15 U.S.C. § 1501(d) and accepted by the United States Patent
and Trademark Office, except to a successor to the business (or the portion of
the business) to which the mark pertains, if that business is ongoing and
existing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.
6.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.




--------------------------------------------------------------------------------




6.3    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement, and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the applicable Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
6.4    Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.
6.5    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.
(a)    This Security Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Grantor and
the successors and assigns thereof and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and assigns until all Obligations under the Credit
Documents (other than any contingent indemnity obligations not then due) and the
obligations of each Grantor under this Security Agreement shall have been
satisfied by payment in full, the Commitments shall be terminated and no Letters
of Credit shall be outstanding (or all such Letters of Credit shall have been
Cash Collateralized), notwithstanding that from time to time during the term of
the Credit Agreement and any Secured Hedge Agreement the Credit Parties may be
free from any Secured Obligations.
(b)    A Subsidiary Grantor shall automatically be released from its obligations
hereunder if it ceases to be a Guarantor, subject to the requirements of Section
14.1 of the Credit Agreement.
(c)    The Security Interest granted hereby in any Collateral shall
automatically be released (i) to the extent provided in Section 14.1 of the
Credit Agreement or (ii) upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in such Collateral pursuant to
Section 14.1 of the Credit Agreement. Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the Lien and Security Interest created hereby.
(d)    In connection with any termination or release pursuant to this Section
6.5 (b) or (c), the Collateral Agent shall execute and deliver to any Grantor,
at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 6.5 shall be without recourse to or warranty
by the Collateral Agent.




--------------------------------------------------------------------------------




6.6    Reinstatement. Each Grantor further agrees that, if any payment made by
any Credit Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Credit Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made or, if prior thereto the
Lien granted hereby or other Collateral securing such liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender),
such Lien or other Collateral shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect any Lien or other Collateral securing the obligations
of any Grantor in respect of the amount of such payment.
6.7    Further Assurances. Subject to Section 3.2(c) hereof, each Grantor agrees
that at any time and from time to time, at the expense of such Grantor, it will
execute or otherwise authorize the filing of any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law and which the Collateral Agent or the Administrative
Agent may reasonably request, in order (x) to perfect and protect any pledge,
assignment of security interest granted hereby (including the priority thereof)
or (y) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.
7.    Collateral Agent As Agent.
(a)    Citi has been appointed to act as the Collateral Agent under the Credit
Agreement, by the Lenders under the Credit Agreement and, by their acceptance of
the benefits hereof, the other Secured Parties. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Security Agreement and the Credit Agreement, provided
that the Collateral Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 5 in accordance with the instructions of
Required Lenders. In furtherance of the foregoing provisions of this Section
7(a), each Secured Party, by its acceptance of the benefits hereof, agrees that
it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
ratable benefit of the applicable Lenders and Secured Parties in accordance with
the terms of this Section 7(a).
(b)    The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Collateral Agent pursuant to Section 13.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral Agent under this Security
Agreement; removal of the Collateral Agent shall also constitute removal under
this Security Agreement; and appointment of a Collateral Agent pursuant to
Section 13.9 of




--------------------------------------------------------------------------------




the Credit Agreement shall also constitute appointment of a successor Collateral
Agent under this Security Agreement. Upon the acceptance of any appointment as
Collateral Agent under Section 13.9 of the Credit Agreement by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Security Agreement, and the retiring or
removed Collateral Agent under this Security Agreement shall promptly (i)
transfer to such successor Collateral Agent all sums, securities and other items
of Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Security Agreement, and (ii) execute and
deliver to such successor Collateral Agent or otherwise authorize the filing of
such amendments to financing statements and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the Security Interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Security Agreement. After any retiring or removed
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Security Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Security Agreement while
it was Collateral Agent hereunder.
(c)    The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Hedge Agreement
the obligations under which constitute Secured Obligations, unless it shall have
received written notice in form and substance satisfactory to the Collateral
Agent from a Grantor or any such Secured Party as to the existence and terms of
the applicable Secured Hedge Agreement.
8.    Miscellaneous.
8.1    Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 14.1 of the Credit Agreement.
8.2    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the




--------------------------------------------------------------------------------




Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
8.4    Enforcement Expenses; Indemnification.
(a)    Each Grantor agrees to pay any and all reasonable out of pocket expenses
(including all reasonable fees and disbursements of counsel) that may be paid or
incurred by any Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the Secured
Obligations and/or enforcing any rights with respect to, or collecting against,
such Grantor under this Security Agreement.
(b)    Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes that may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Security Agreement.
(c)    Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Security Agreement to the
extent the Borrower would be required to do so pursuant to Section 14.5 of the
Credit Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
8.5    Successors and Assigns. The provisions of this Security Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Security Agreement without the prior written consent of the Collateral Agent
except pursuant to a transaction permitted by the Credit Agreement.
8.6    Counterparts. This Security Agreement may be executed by one or more of
the parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Security Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower.
8.7    Severability. Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good faith negotiations to




--------------------------------------------------------------------------------




replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
8.8    Section Headings. The Section headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
8.9    Integration. This Security Agreement together with the other Credit
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.
8.10    GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.11    Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.2 or at such other address of which such Person
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.




--------------------------------------------------------------------------------




8.12    Acknowledgments. Each party hereto hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Security Agreement and the other Credit Documents to which it is a
party;
(b)    neither the Collateral Agent nor any other Agent or Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Security Agreement or any of the other Credit Documents,
and the relationship between the Grantors, on the one hand, and the Collateral
Agent, each other Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Agents and any other Secured Party or among the Grantors and the
Lenders, the Agents and any other Secured Party.
8.13    Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Security
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto. The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.
8.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
8.15    No Novation. This Security Agreement does not extinguish the outstanding
obligations of the Grantors evidenced by the Original Security Agreement or,
except as expressly set forth herein or in the Amendment, discharge or release
any lien or security interest or any other security under the Credit Documents,
all of which liens and security interests shall continue under the Credit
Documents. Nothing herein contained shall be construed as a substitution or
novation of the original obligations under the Original Security Agreement,
which shall remain in full force and effect, except as amended hereby.


[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.


LAUREATE EDUCATION, INC., as Grantor




By:    /s/ Eilif Serck-Hanssen    
    Name: Eilif Serck-Hanssen
    Title: President, Chief Administrative Officer
and Chief Financial Officer




POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Grantor




By:    /s/ Adam Morse    
    Name: Adam Morse
    Title: President




WALDEN E-LEARNING, LLC, as Grantor




By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz    
    Title: VP, Secretary & Treasurer




THE CANTER GROUP OF COMPANIES, LLC, as Grantor




By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz    
    Title: VP & Secretary




LAUREATE EDUCATION INTERNATIONAL LTD., as Grantor






[Signature Page to Security Agreement]

--------------------------------------------------------------------------------




By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz    
    Title: VP & Secretary


CANTER AND ASSOCIATES, LLC, as Grantor




By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz
    Title: VP & Secretary




EDUCATIONAL SATELLITE SERVICES, INC., as Grantor




By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz
    Title: VP & Secretary


WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Grantor




By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz
    Title: VP & Secretary




FLEET STREET AVIATION, LLC, as Grantor




By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz
    Title: VP & Secretary


LEI ADMINISTRATION, LLC, as Grantor




By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz
    Title: VP & Secretary




EXETER STREET HOLDINGS, LLC, as Grantor


[Signature Page to Security Agreement]

--------------------------------------------------------------------------------








By:    /s/ Robert. W. Zentz    
    Name: Robert W. Zentz
    Title: VP & Secretary


[Signature Page to Security Agreement]

--------------------------------------------------------------------------------




CITIBANK, N.A., as Collateral Agent




By:    /s/ Caesar Wyszomirski    
    Name: Caesar Wyszomirski
Title: Director






[Signature Page to Security Agreement]

--------------------------------------------------------------------------------





ANNEX A TO THE
SECURITY AGREEMENT
SUPPLEMENT NO. [  ] dated as of [             ], to the Amended and Restated
Security Agreement dated as of April 26, 2017 (as amended, restated,
supplemented or otherwise modified or replaced through the date hereof, the
“Security Agreement”) among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each subsidiary of the Borrower listed on the
signature pages thereto (each such subsidiary individually a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors
and the Borrower are referred to collectively herein as the “Grantors”), and
Citibank, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
under the Credit Agreement referred to below.


A.    Reference is made to that certain Credit Agreement, dated as of April 26,
2017 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the lenders or
other financial institutions or entities from time to time party thereto (the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.
C.    The Grantors have entered into the Security Agreement in order to induce
the Administrative Agent, the Collateral Agent, the Lenders and the Letter of
Credit Issuers to enter into the Credit Agreement and to induce the respective
Lenders and Letter of Credit Issuers to make their respective Extensions of
Credit to the Borrower and the Restricted Domestic Subsidiaries under the Credit
Agreement and to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with the Borrower and/or its Subsidiaries and to induce one or more
Cash Management Banks to enter into Cash Management Programs with one or more
Grantors.
D.    Section 9.11 of the Credit Agreement and Section 8.13 of the Security
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor therein, for all purposes of the Security
Agreement upon execution and delivery by such Subsidiary of an instrument in the
form of this Supplement. Each undersigned Subsidiary (each a “New Grantor”) is
executing this Supplement in accordance with the requirements of the Security
Agreement to become a Subsidiary Grantor under the Security Agreement in order
to induce the Lenders and the Letter of Credit Issuers to make additional
Extensions of Credit and as consideration for Extensions of Credit previously
made.
Accordingly, the Collateral Agent and the New Grantors agree as follows:
SECTION 1.    In accordance with Section 8.13 of the Security Agreement, each
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and each New Grantor hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Grantor thereunder


A-1

--------------------------------------------------------------------------------




and (b) represents and warrants that the representations and warranties made by
it as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, each New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby bargain, sell,
convey, assign, set over, mortgage, pledge, hypothecate and transfer to the
Collateral Agent for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent for the benefit of the Secured Parties, a security interest
in all of the Collateral of such New Grantor, in each case whether now or
hereafter existing or in which it now has or hereafter acquires an interest.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor. The Security Agreement is hereby incorporated herein
by reference.
SECTION 2.    Each New Grantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general equitable principles.
SECTION 3.    This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each New
Grantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Grantor
and the Collateral Agent.
SECTION 4.    Such New Grantor hereby represents and warrants that (a) set forth
on Schedule I hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
identity or type of organization or corporate structure of such New Grantor and
(iv) the Federal Taxpayer Identification Number and organizational number of
such New Grantor and (b) as of the date hereof (i) Schedule II hereto sets forth
all of each New Grantor’s Copyright Licenses, (ii) Schedule III hereto sets
forth, in proper form for filing with the United States Copyright Office, all of
each New Grantor’s United States Copyright registrations (and all applications
therefor), (iii) Schedule IV hereto sets forth all of each New Grantor’s Patent
Licenses, (iv) Schedule V hereto sets forth, in proper form for filing with the
United States Patent and Trademark Office, all of each New Grantor’s United
States issued Patents (and all applications therefor), (v) Schedule VI hereto
sets forth respects all of each New Grantor’s Trademark Licenses and (vi)
Schedule VII hereto sets forth in all material respects, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s United States Trademark registrations (and all applications therefor).
SECTION 5.    Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


A-2

--------------------------------------------------------------------------------




SECTION 7.    Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Security Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.


A-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.
[NAME OF ADDITIONAL GRANTOR]
By:
    
Name:
Title:

CITIBANK, N.A., as Collateral Agent
By:
    
Name:
Title:









A-4